Citation Nr: 1225173	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) compensation under 38 U.S.C.A. § 1151 for memory loss and a speech impairment due to VA prescribed medication.  


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

 In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the record. 

In July 2011, the Board remanded the case to the RO for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.   


REMAND

The Board remanded the case in July 2011 in order to obtain updated VA treatment records not already on file, all Social Security Administration records pertaining to the Veteran's claim for disability benefits, and a VA neurological examination to ascertain the nature and etiology of the Veteran's cognitive deficits involving memory loss and a speech impairment.  The first two directives were accomplished, and although the Veteran was afforded a VA examination, the report of that examination is inadequate in order to decide the claim.  

The Veteran contends that VA had prescribed Gabapentin and Dobutamine in error, or that VA had furnished medication other than as prescribed, which resulted initially in paralysis and later in memory loss and speech impairment.

Under the law, compensation is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151. 

In the report of the VA examination conducted in September 2011, the examiner's opinion is inconsistent and seemingly contradictory, and does not appear to provide rationale that accounts for the significant facts in the record.  For example, in a VA opinion based on a review of the claims file in November 2007, the examiner found that the Veteran had a mild cognitive deficit upon neurological and psychoneurological testing that same year.  However, the VA examiner in September 2011 opined repeatedly that the Veteran did not have any additional evidence of cognitive impairment such as memory loss and/or a speech defect, noting both that there was no diagnosis of such impairment recognized in VA evaluations from 2009 and that emotional factors involving his anxiety and a conversion disorder played a role in his memory and speech problems.  The 2011 VA examiner subsequently acknowledged that the Veteran had a dystonic reaction to VA prescribed Gabapentin, and that it was unforeseen, and then opined that the Veteran's additional disability was caused by or a result of an event not reasonably foreseeable.  Yet, the examiner continued to state that there did not seem to be evidence of additional disability.  It is also noted that the Board remand requested a neurological examination but that the 2011 VA examiner was a mental health primary care physician.  Moreover, the remand directives asked that the opinion be couched in terms of "at least as likely as not" language, which was not done.     

In light of the foregoing, the case should be returned to the RO to obtain an adequate VA medical examination and opinion.  

Accordingly, this case is REMANDED for the following actions: 

1.  Schedule the Veteran for a VA neurological examination in order to ascertain the nature and etiology of cognitive deficits involving memory loss and a speech impairment.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examination report should indicate whether in fact the claims folder was made available and reviewed.  The examination should include a complete medical history, clinical evaluation, and all diagnostic studies and testing deemed necessary.  All pertinent diagnoses should be set forth. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability involving a cognitive impairment, including memory loss and/or a speech defect?  If the answer to the question is no, then the inquiry ends and no further questions need to be addressed.  However, if the answer to the question is yes, then the examiner should provide an opinion as to the following:

(a).  Is it at least as likely as not (50 percent or greater probability) that such disability was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving the prescribed use of Gabapentin and/or Dobutamine, or its erroneous provision to the Veteran of some other medication; and 

(b).  Is it at least as likely as not (50 percent or greater probability) that such disability was proximately caused by an event not reasonably foreseeable, in relation to receiving VA medical treatment?   

The examiner should consider and comment as necessary on pertinent evidence in the file, including the Veteran's repeated complaints of memory loss and speech difficulty on VA treatment records and during hearing testimony, as well as the reports of VA examinations in November 2007 and September 2011.  

Use by the examiner of the at least as likely as not language in responding is required.  The examiner is requested to provide a complete rationale for each opinion expressed.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim. 

2.  After the above has been completed, the claim should be readjudicated including consideration of additional evidence submitted by the Veteran to VA in June 2012.  If the decision remains adverse to the Veteran, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


